3 N.Y.2d 1001 (1957)
Robert Mignery, Appellant,
v.
William Gabriel, Respondent.
Court of Appeals of the State of New York.
Argued October 8, 1957.
Decided December 6, 1957.
Robert E. Fischer for appellant.
Paul C. Gouldin for respondent.
Concur: Judges DESMOND, DYE, FULD, VAN VOORHIS and BURKE. Chief Judge CONWAY and Judge FROESSEL dissent and vote to reverse and to grant a new trial upon the ground that a question of fact was presented which required submission to a jury.
Judgment affirmed; no opinion.